DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elers et al (US 2008/0182410).
Elers (‘410) discloses a method comprising: exposing a substrate surface to a metal precursor 102, the metal precursor having a first oxidation state [0036]; exposing the substrate surface to a reducing agent 106 to decrease the oxidation state of the metal to a second oxidation state [0037]; [0043]; and exposing the substrate surface to a reactant to form a metal nitride 110 [0038]; [0045] (Fig. 1). 
Regarding Claims 2-5, 11, 13, 14, and 16-19, Elers (‘410) discloses a metal halide precursor wherein M is Ta, X is Br, Cl, F, or I, and  a is 1 to 6 [0036]; the reactant is a nitridation agent [0045], such as ammonia [0038]; the oxidation state is greater than 2+ [0043]; the substrate surface is sequentially exposed to the process steps (Fig. 1) or may be exposed to a coflow of two or more of the metal precursor, reducing agent or reactant [0071]; and exposing the substrate to more than one metal species to form a mixed metal nitride [0040].
Elers (‘410) discloses every limitation of claims 1-5, 11, 13, 14, and 16-19 and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elers et al (US 2008/0182410) as applied above in view of Winter et al (US 2015/0004314).
Elers (‘410) does not disclose the claimed reducing agents.
Winter discloses reducing agents for reducing metal compounds, such as metal halides [0169], from a first oxidized state to a second oxidized state (Abstract). The reducing agents include silanes, amine borane, and bis(trimethylsilyl) six-membered ring systems as alternatives to hydrogen and hydrogen plasma [0193]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the reducing agents of Winter in the process of Elers (‘410) since they were suitable alternatives to hydrogen for reducing the oxidation state of the metal halide precursors. 
Regarding Claims 7-9 and 20, Winter discloses the general formula for the claimed reducing agent [0158]-[0159]. 
Regarding Claim 10, Elers (‘410) discloses that the metal precursor comprises metal chloride and the reducing agent decreases the chlorine content of the film [0043]. 
Thus, claims 6-10 and 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Elers (‘410) and Winter.
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elers et al (US 2008/0182410) as applied above in view of Elers (US 2008/0182411).
Elers (‘410) does not disclose a metal-rich film.
Elers (‘411) discloses that the process parameters, such as duration of the nitrogen source pulse, can be controlled in order to produce metal-rich metal nitride films that are conductive [0069]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to control the process parameters of Elers (‘410) as suggested by Elers (‘411) in order to form a conductive metal-rich metal nitride film. 
Regarding Claim 15, Elers (‘411) discloses exposing the substrate to a hydrogen plasma post-treatment to remove contaminants [0058]. 
Thus, claims 12 and 15 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Elers (‘410) and Elers (‘411). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715